Order filed June 13, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00054-CR
                                    __________

                  MARK JOSEPH SHUMSKI, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 271st District Court
                                 Wise County, Texas
                            Trial Court Cause No. CR16247


                                     ORDER
      On May 9, 2013, this court ordered Jeffery Goodwyn, the court reporter for
the 271st District Court of Texas, to prepare and file in this court the reporter’s
record in this cause on or before May 24, 2013. We have not yet received the
reporter’s record. Mr. Goodwyn has ignored this court’s May 9 order. Not only
has the reporter’s record not been filed, there has been no contact whatsoever with
the court by Mr. Goodwyn.
      By this order, Jeffery Goodwyn is ORDERED to file the reporter’s record in
this cause on or before 3:00 p.m. on Friday, June 21, 2013. At that time, the
reporter’s record must be either physically present in the clerk’s office of the
Eleventh Court of Appeals at 100 West Main Street, Suite 300, in Eastland, Texas,
or electronically filed through the TAMES Records Submission Portal for the
Eleventh Court of Appeals. If the reporter’s record has not been received by this
court at 3:00 p.m. on Friday, June 21, 2013, Jeffery Goodwyn is ORDERED to
appear in person at that time in the courtroom of the Eleventh Court of Appeals at
100 West Main Street in Eastland, Texas, to show cause why this court should not
hold him in contempt for failure to abide by this court’s order.
      It is further ordered by this court that the clerk of this court furnish a copy of
this order to the trial court from which this appeal has been taken.


                                                     PER CURIAM


June 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2